Appendix A to the Operating Expenses Limitation Agreement (as amended on December 3, 2015 for Huber Capital Mid Cap Value Fund) Series or Fund of Advisors Series Trust Operating Expense Limit Huber Capital Equity Income Fund – Investor Class 1.49% Huber Capital Equity Income Fund – Institutional Class 0.99% Huber Capital Small Cap Value Fund – Investor Class 1.85% Huber Capital Small Cap Value Fund – Institutional Class 1.35% Huber Capital Diversified Large Cap Value Fund – Investor Class 1.25% Huber Capital Diversified Large Cap Value Fund – Institutional Class 0.75% Huber Capital Mid Cap Value Fund – Investor Class 1.50% Huber Capital Mid Cap Value Fund – Institutional Class 1.10% ADVISORS SERIES TRUST HUBER CAPITAL MANAGEMENT, LLC on behalf of the Funds listed on Appendix A By:/s/ Douglas G. Hess By:/s/ Gary Thomas Name:Douglas G. Hess Name:Gary Thomas Title:President Title:COO/CCO
